Exhibit REEDER & SIMPSON P.C. ATTORNEYS AT LAW P.O. Box 601 RRE Commercial Center Majuro, MH 96960 Marshall Islands Telephone:011-692-625-3602 Facsimile:011-692-625-3603 Email:dreeder@ntamar.net simpson@otenet.gr August 8, Ladies and Gentlemen: Re: DHT Maritime, Inc. (the “Company”) Ladies and Gentlemen: We are licensed to practice law in the Republic of the Marshall Islands (the “RMI”) and are members in good standing of the bar of the RMI.We are acting as special RMI counsel to the Company, a RMI non-resident domestic corporation, in connection with the registration by the Company of $200,000,000 aggregate initial public offering price of its (i)shares of common stock, par value US$0.01 per share (the “Common Stock”), (ii)shares of preferred stock, par value US$0.01 per share (the “Preferred Stock”), and (iii)senior or subordinated debt securities (the “Debt Securities”), or any combination thereof, under the Securities Act of 1933, as amended (the “Securities Act”), from time to time, in or pursuant to one or more offerings on terms to be determined at the time of sale, on a Registration Statement on Form
